Motion to dismiss the appeals, insofar as taken from the September 18, 1989 and February 26, 1990 orders of the Court of Claims granted, and the appeals dismissed and, on the court’s own motion, the appeals, insofar as taken from the March 13, 1990 judgments of the Court of Claims, dismissed, each unless within 20 days appellant, if she be so advised, serves upon respondent and files in this court a notice that she has abandoned her appeal to the Appellate Division, and stipulates for the withdrawal of that appeal (Parker v Roger-son, 35 NY2d 751). Cross motion to strike the motion papers and affidavit of service, for the imposition of sanctions and for other items of relief, denied.